

115 HR 5428 IH: Stand with UK against Russia Violations Act
U.S. House of Representatives
2018-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5428IN THE HOUSE OF REPRESENTATIVESApril 5, 2018Mr. Castro of Texas (for himself and Mr. Turner) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions on certain persons responsible for the March 12, 2018, attack on Sergei and
			 Yulia Skripal, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stand with UK against Russia Violations Act. 2.FindingsCongress finds the following:
 (1)On March 4, 2018, Sergei V. Skripal, and his daughter, Yulia Skripal, were found unconscious on a park bench in Salisbury, England.
 (2)British Prime Minister Theresa May announced on March 12, 2018, that the poison used in the attack was Novichok, a military-grade nerve agent developed by Soviet scientists for use on North Atlantic Treaty Organization troops, and that Russia was responsible for the attack.
 (3)On March 15, 2018, the United Kingdom, France, and Germany issued a joint statement holding the Government of Russia responsible for the poisoning and characterizing the attack as an assault on UK sovereignty.
 3.Sense of CongressIt is the sense of Congress that— (1)The attempts of the Government of Russia to commit murders on British soil are unconscionable and violate international law.
 (2)The United States stands in strong solidarity with the British government and its people as they respond to this violation.
 (3)Russian aggression must be met with strength and resolve, including through sanctions to deter future Russian attacks on dissidents, expatriates, and democratic activists.
			4.Imposition of sanctions with respect to Russian persons responsible for March 12 attack
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (c) with respect to any person that the President determines—
 (1)knowingly engaged in, provided material support to, worked on behalf of, or acted as an agent or instrumentality of any person who perpetrated the attack against Sergei Skripal and Yulia Skripal on March 12, 2018; or
 (2)is an officer, employee, or agent of the Government of Russia and knowingly, on or after the date of the enactment of this Act, materially assisted, worked on behalf of, or acted as an agent or instrumentality of the Russian Government in the murder, attempted murder, or assault committed outside of Russia against any expatriate, dissident, or foreign national.
 (b)Concurrent reportThe President shall submit to Congress a report, concurrent with the imposition of any sanction under subsection (a), that lists each person determined to have engaged in the conduct resulting in such sanction.
 (c)Sanctions describedThe sanctions described in this paragraph are the sanctions described in section 224(b) of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9524(b)).
			5.Prohibition on transactions relating to new Russian sovereign debt
 (a)In generalNot later than 90 days after the date of the imposition of a sanction pursuant to section 4(a)(2), the President shall— (1)issue regulations prohibiting United States persons from engaging in transactions with, providing financing for, or in any other way dealing in Russian sovereign debt that is issued on or after the date that is 180 days after such date of imposition of sanctions; and
 (2)exercise all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 13 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of one or more of the financial institutions listed in subsection (c) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (b)Russian sovereign debt definedFor purposes of this section, the term Russian sovereign debt means— (1)bonds issued by the Russian Central Bank, the Russian National Wealth Fund, the Russian Federal Treasury, or agents or affiliates of any such institution, with a maturity of more than 14 days;
 (2)new foreign exchange swap agreements with the Russian Central Bank, the Russian National Wealth Fund, or the Russian Federal Treasury, the duration of which agreement is longer than 14 days; and
 (3)any other financial instrument, the duration or maturity of which is more than 14 days, that— (A)the President determines represents the sovereign debt of Russia; or
 (B)is issued by a bank listed in subsection (c). (c)Russian financial institutionsThe financial institutions listed in this subsection are the following:
 (1)Sberbank. (2)VTB Bank.
 (3)Gazprombank. (4)Bank of Moscow.
 (5)Rosselkhozbank. (6)Promsvyazbank.
 (7)Vnesheconombank. (d)Requirement To promptly publish guidanceThe President shall concurrently publish guidance on the implementation of the regulations issued pursuant to subsection (a).
			6.Implementation; penalties; termination
 (a)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this Act.
 (b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of section 4 or 5, or any regulation, license, or order issued to carry out such sections, shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
			(c)Termination
 (1)In generalThe President may terminate the application of a sanction under section 4 or section 5(a)(2) if the President submits to Congress a determination that officers, employees, and agents of the Government of Russia no longer engage in the conduct described in section 4(a)(2).
 (2)WaiverThe President may, on or after the date on which the President submits the determination described in paragraph (1), waive the prohibition imposed pursuant to section 5(a)(1) with respect to Russian sovereign debt (as defined in such section) issued on or after such date if the President concurrently submits to Congress a notification that includes a justification of the basis for waiving such prohibition.
 7.United States person definedIn this Act, the term United States person means— (1)a United States citizen or an alien lawfully admitted for permanent residence to the United States; and
 (2)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
			